Citation Nr: 1108073	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 27, 2010, and in excess of 40 percent thereafter, for service-connected degenerative disc disease of the lumbar spine with neurostimulator extending from L2-S1 and degenerative changes of the thoracic spine (back disability).

2.  Entitlement to an initial rating in excess of 20 percent prior to August 27, 2010, and in excess of 40 percent thereafter, for service-connected status-post gunshot wound (GSW) of the left thigh with sciatic nerve damage to the left femur (left thigh GSW residuals).  

3.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety, depression, and sleep impairment, also characterized as major depressive disorder and anxiety disorder (psychiatric disorder).

4.  Entitlement to an initial compensable rating prior to August 27, 2010, and in excess of 10 percent thereafter, for service-connected surgical scar of the left side of abdomen (abdominal scar).  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected residual scars, status-post back surgery (back surgery scars).  



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987, and from March 1988 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2008, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and St. Louis, Missouri, respectively.

The August 2007 rating decision awarded service connection for adjustment disorder, assigning a 30 percent rating; GSW residuals of the left leg, assigning a 20 percent rating; back disability, assigning a 10 percent rating; surgical scars of the back, assigning a noncompensable rating; and abdominal scar, assigning a noncompensable rating-all effective August 1, 2007.  The August 2008 rating decision, confirmed all the ratings assigned.  In a May 2009 rating decision, the Veteran was awarded a 10 percent rating for his surgical scars on the back, effective August 1, 2007.  In a September 2010 rating decision, the Veteran was awarded a 40 percent rating for his back disability, a 40 percent rating for his GSW residuals of the left leg, and a 10 percent rating for his abdominal scar-all effective August 27, 2010.  

Although these were partial grants of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his back, GSW residuals, and abdominal scar, and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes, that the Veteran was denied service connection for peripheral neuropathy of the lower extremities in a June 2009 rating decision for which he perfected an appeal.  In August 2010, the Veteran withdrew his appeal of this denial in a letter submitted to VA.  The Board construes the August 2010 communication as a withdrawal of his appeal concerning peripheral neuropathy of the lower extremities.  

It appears as though the issue of entitlement to service connection for reflex sympathetic dystrophy, to include as due to service-connected disabilities, has been raised by the record.  In addition, the Board finds that the issue of entitlement to a total disability rating due to individual unemployability has also been raised by the record.  Neither of these issues has been addressed by the RO.  Therefore, they are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to August 27, 2010, the Veteran lumbar flexion was, at its worst, to 60 degrees with pain, and the thoracolumbar spine was without muscle spasm or severe guarding resulting in an abnormal gait or abnormal spinal contour.  

3.  From August 27, 2010, the Veteran's forward flexion is to 30 degrees, without evidence of ankylosis of the entire thoracolumbar spine.  

4.  For the entire timeframe on appeal, the Veteran's incomplete paralysis of the sciatic nerve is moderately severe in nature.  

5.  Prior to September 17, 2008, the Veteran's psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and inability to perform occupational tasks.

6.  From September 17, 2008, the Veteran's psychiatric disorder is manifested by occupational and social impairment with reduced reliability and productivity, and difficulty establishing and maintaining effective work and social relationships.  

7.  Prior to August 27, 2010, the Veteran's abdominal scar was asymptomatic.

8.  From August 27, 2010, the Veteran's abdominal scar is painful and deep, but did not exceed 12 square inches (77 sq. cm).  

9.  The Veteran's surgical scars of the back are painful and deep, but did not exceed 12 square inches (77 sq. cm).  



CONCLUSIONS OF LAW

1.  Criteria for rating excess of 10 percent, prior to August 27, 2010, for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).

2.  Criteria for a rating in excess of 40 percent, from August 27, 2010, for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).

3.  Prior to August 27, 2010, the criteria for a 40 percent rating for GSW residuals of the left thigh area, involving incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.55, 4.73, 4.124a, Diagnostic Codes 5313, 5314, 5315, 8520 (2010).

4.  From August 27, 2010, the criteria for a rating in excess of 40 percent for GSW residuals of the left thigh area, involving incomplete paralysis of the sciatic nerve have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.55, 4.73, 4.124a, Diagnostic Codes 5313, 5314, 5315, 8520 (2010).

5.  Criteria for a rating in excess of 30 percent, prior to September 17, 2008, for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9440 (2010).

6.  Criteria for a 50 percent rating, from September 17, 2008, for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9440 (2010).

7.  Criteria for a compensable rating, prior to August 27, 2010, for abdominal scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7801, 7804 (2010).

8.  Criteria for a rating in excess of 10 percent, from August 27, 2010, for abdominal scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7801, 7804 (2010).

9.  Criteria for a rating in excess of 10 percent for surgical scars of the back have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7801, 7804 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in April 2007, and May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying service connection claim and subsequent increased rating claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the May 2008 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial April 2007, VCAA notice given prior to the appealed AOJ decision, dated in August 2007.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the cause and severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased ratings

The Veteran essentially contends that his back disability, GSW residuals, adjustment disorder, and scars are more severely disabling than currently rated.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board also notes that a disability may be rated by analogy when there is not a diagnostic code that sets forth criteria for assigning disability evaluations for the exact disability suffered by a veteran.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In regards to disabilities of the musculoskeletal system, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 require consideration of a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Back disability

The Veteran contends that his back disability warrants a rating in excess of 10 percent prior to August 27, 2010, and in excess of 40 percent thereafter.

The Veteran's back disability is rated under Diagnostic Code 5243 under 38 C.F.R. § 4.71a.  This diagnostic code refers rating to the general rating formula for diseases and injuries of the spine or for evaluation under intervertebral disc syndrome based on incapacitating episodes.  There general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ...........................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Note:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Intervertebral disc syndrome is to be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating episodes provides that a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Service treatment records (STRs) reflect significant treatment for the Veteran's back disability as early as 2002.  This treatment included, spinal cord stimulator placement and revision surgeries.  

During the Veteran's May 2007 VA General Medical Examination and spinal VA examination, he reported stiffness, limitation of motion, back pain, which radiated into the left leg causing numbness.  He reported hospitalization for 8 out of the last 12 months due to surgeries.  The Veteran reported flare-ups once to twice weekly, with limited range of motion and increased pain.  The Veteran reported numbness in the left arm at times.  The Veteran advised that he had occasional low back tenderness.  There was no evidence of ankylosis, but the straight leg test was positive.  Neurological testing and sensory function testing of the upper extremities was within normal limits.  

The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and pain in his low back.  He described the pain as sharp and moderate, lasting for hours.  It occurred as frequent as 6 days per week, and it radiated down his left leg and foot.  He further reported severe flare-ups occurring weekly and lasting for hours.  These flare-ups were caused by bending or turning in bed and were relieved by pain medication.  The Veteran reported that he had limited range of motion upon flare-ups and increased pain.  The Veteran denied urinary or bowel problems associated with his low back disability.  The examiner noted that the Veteran was incapacitated 8 weeks total for the past 12-month period due to back surgeries.  Also noted in the specific spinal VA examination was that he was out of work for 28 weeks total due to his back disability.  

Physical examination revealed tenderness to the left and right of the spine, but it was not found to be severe enough to cause abnormal gait or abnormal spinal contour.  The Veteran had no abnormal spinal curvatures.  Range of motion of the thoracolumbar spine revealed flexion to 90 degrees, with pain at 60 degrees; extension to 30 degrees, with pain at 25 degrees; lateral flexion to 30 degrees with pain at 25 degrees, bilaterally; lateral rotation to 30 degrees with pain at 25 degrees, bilaterally.  There was no additional loss of motion on repetitive motion found regarding all types of range of motion testing.  X-ray testing revealed very mild degenerative changes involving the upper and lower thoracic spine, without evidence of significant spinal canal stenosis or disc herniation.  X-ray of the lumbar spine revealed dorsal epidural space extending from L2-S1, but was otherwise unremarkable with no evidence of significant spinal canal or foraminal stenosis, or disc herniation.  

Ultimately, the Veteran was diagnosed as having degenerative disc disease of the lumbar spine causing significant effects on his usual occupation.  

During an October 2008 VA examination, the Veteran was noted to have significant low back pain following implantation of the spinal cord stimulator.  He advised that the pain was primarily in the extreme lower lumbar area and left sacroiliac joint.  The Veteran further reported pain and tingling in the left lower extremity that was associated with his sciatic nerve damage due to a GSW.  The Veteran denied any urinary or bowel problems associated with his low back disability.  He reported decreased range of motion, stiffness, spasms, and pain, but denied fatigue or weakness in the lumbar spine area.  The Veteran related that the daily low back pain was constant and severe, and described as a tearing or hot pain.  The Veteran denied flare-ups of low back problems, but reported that he used a cane for ambulation as he was unable to walk more than a few yards.  

The examiner noted that the Veteran's tenderness, guarding, and spasm on the left side was not severe enough to cause abnormal gait or spinal contour, and the Veteran was not found to have any abnormal spinal curvature.  Additionally, the examiner found no ankylosis of the lumbar spine.  

Range of motion testing revealed flexion to 90 degrees, with pain at 65 degrees.  Extension was to 25 degrees, with pain at 25 degrees.  Right lateral flexion was to 30 degrees, with pain at 25 degrees; and left lateral flexion was to 22 degrees, with pain at 20 degrees.  Right lateral rotation was to 28 degrees, with pain at 23 degrees; and left lateral rotation was to 24 degrees, with pain at 20 degrees.  Upon repetitive motion, there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, and/or incoordination, but there was increased pain noted.  The Veteran was noted to have missed 4 weeks of work secondary to both his service-connected back disability and GSW residuals.  

The examiner confirmed the degenerative disc disease diagnosis, and indicated that it had significant effects on the Veteran's usual occupation because of decreased mobility, problems lifting/carrying, pain, and repetitive stooping.  The Veteran's low back disability mildly affected his bathing and dressing; moderately affected his shopping, recreation, and traveling; severely impacted his chores and exercise; and prevented him from participating in sports.  

During the Veteran's August 2010 VA examination, he reported symptomatology regarding his low back disability.  Physical examination revealed similar findings to previous examinations in regards to spinal curvatures, tenderness, pain, etc.  Range of motion testing revealed flexion to 30 degrees, extension to 0 degrees, bilateral flexion to 15 degrees, and bilateral rotation to 15 degrees.  There was objective evidence of pain on active range of motion and upon repetitive motion, but there was no additional limitation of motion following repetitive motion.  

The examiner diagnosed the Veteran as having thoracolumbar degenerative joint disease, status-post stimulator implant with radiculopathy.  It was noted that the Veteran did not miss any time from work in the previous 12 months.  He assessed the Veteran with the same effects on his occupation as in the previous VA examination.  The examiner commented that the degenerative changes in the lumbosacral region were caused by the implanted stimulator, and both could cause irritation on the nerve root with his resulting radiculopathy.  The examiner opined that these symptoms significantly affect his ability to perform work in any arena other than light industry.  

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is not entitled a rating in excess of 10 percent prior to August 27, 2010, or in excess of 40 percent thereafter for his service-connected lumbar spine disorder.  There is no evidence that prior to August 27, 2010, that the Veteran had forward flexion of the thoracolumbar spine between 30 and 60 degrees to even warrant a 20 percent rating.  Range of motion testing prior to August 27, 2010, revealed forward flexion, at its worst, to 60 degrees, and extension, at its worst, to 25 degrees.  Also, there was no finding that the Veteran had muscle spasm, guarding, or tenderness severe enough to cause abnormal gait or abnormal spinal contour.  Thus, a rating in excess of 10 percent prior to August 27, 2010, is denied.

The Board also finds that the Veteran is not entitled to a rating in excess of 40 percent from August 27, 2010, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

The Board considered the criteria for intervertebral disc syndrome (IVDS), but finds no evidence of doctor prescribed bed rest/incapacitating episodes of at least two weeks in the last 12-month period prior to August 27, 2010-other than following his back surgery while still on active duty.  Nor is there evidence that the Veteran had incapacitating episodes of at least six weeks in the last 12-month period from August 27, 2010.  As such, the criteria for a higher rating for IVDS are inapplicable under these circumstances.  

Left thigh GSW residuals

The Veteran contends that his GSW residuals of the left leg/foot warrant a rating in excess of 20 percent prior to August 27, 2010, and in excess of 40 percent thereafter.  

The Veteran's GSW residuals are rated under Diagnostic Code 8520, located in 38 C.F.R. § 4.124a, which provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

A through-and-through gunshot wound with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  See 38 C.F.R. § 4.56(b).  A moderate disability of muscles is rated if there is a through-and-through or deep-penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  To determine the extent of injury, the Board looks to the service medical records or other evidence of in-service treatment for the wound.  In addition, a record of consistent complaints, such as a loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, and if those symptoms affect the particular functions controlled by the injured muscles, then a moderate muscle injury is present.  Other indicators include, entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  See 38 C.F.R. § 4.56(d)(2).

A rating for a moderately severe disability of muscles resulting from a gunshot wound is assigned when there is a through-and-through or deep-penetrating wound by a small, high velocity missile or a large, low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A record of consistent complaints of symptoms of muscle disability such as a loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings indicating moderately severe disability of muscles include, entrance and, if present, exit scars indicating track of missile through one or more muscle groups.  Other indicators include, palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disabilities include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

38 C.F.R. § 4.73, Diagnostic Code 5313 involves disability of MG XIII.  The muscles involved in MG XIII include the posterior thigh and hamstring complex, including the biceps femoris, the semimembranosus, and the semitendinosus.  Functions of Muscle Group XIII include extension of the hip and flexion of the knee, outward and inward rotation of the flexed knee, acting with the rectus femoris and sartorius synchronizing simultaneous flexion of the hip and knee, and extension of the hip and knee by belt-over-pulley action at the knee joint.  Muscle disability under this provision is evaluated as follows: slight (0 percent); moderate (10 percent); moderately severe (30 percent), and severe (40 percent).

Diagnostic Code 5314 allows for the assignment of ratings for injury to muscles of the pelvic girdle and thigh classified as Muscle Group XIV.  Specifically, the sartorius, the rectus femoris, the vastus exturnus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  The functions of this muscle group are extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of the fascia lata and iliotibial (Maissat's) band, actions with Muscle Group XVII in the postural support of the body, and actions with the hamstring muscles in synchronization of the hip and the knee.  Under Diagnostic Code 5314, moderate disability of Muscle Group XIV warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 40 percent rating.

Diagnostic Code 5315 allows for the assignment of ratings for injuries to muscles related to abduction of the hip, flexion of the hip, and flexion of the knee classified as Muscle Group XV.  Specifically, the mesial thigh group: (1) adductor longus; (2) adductor brevis; (3) adductor magnus; (4) gracilis.  Severe 30 percent, moderately severe 20 percent, moderate 10 percent, and slight 0 percent.

Diagnostic Code 8626 allows for the assignment of ratings for injury to the anterior crural nerve (femoral).  A 10 percent rating is assigned upon a showing of mild incomplete paralysis; a 10 percent evaluation is assigned for moderate incomplete paralysis; a 30 percent rating is assigned when there is severe incomplete paralysis; and, a 40 percent rating is assigned when there is evidence of complete paralysis of the quadriceps extensor muscles.

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.

38 C.F.R. § 4.71a, Diagnostic Code 5252, allows for the assignment of ratings based upon limited motion in the flexion of the thigh in relation to complaints of hip pain. In order for a compensable rating to be assigned, there must be limitation of flexion in the hip joint to 45 degrees.  Diagnostic Code 5251 allows for the assignment of a compensable rating if extension is limited to 5 degrees.  If there is limitation in the rotation or adduction of the hip, compensable ratings may be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Specifically, there must be evidence of an inability to cross the legs or an inability to point the toe out more than 15 degrees in the affected leg. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, also found at 38 C.F.R. § 4.71a, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees; and flexion limited to 15 degrees is assigned a 30 percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned; and when extension is limited to 15 degrees, a 20 percent rating may be assigned.

By way of background, the Veteran originally experienced a gunshot wound in 1993 that was identified as a through-and-through penetrating wound that entered his anterior left thigh and exited posteriorly.  

During the Veteran's May 2007 VA medical examination, he reported pain in the left leg following a GSW.  He was noted to have an abnormal gait and used a cane on the left side for ambulation.  The Veteran was noted to have sciatic nerve damage due to his GSW of the left leg, and it had been stable.  The Veteran experienced weakness, numbness, and pain from the left leg to the left foot.  NCV testing was consistent with a partial sciatic nerve lesion.  EMG findings for the left lower extremity (dated in 2006) were consistent with prior chronic sciatic nerve injury.  X-ray of the left leg was normal, and the left ankle showed no acute abnormality, but there was an osseous density noted at the distal fibula that could represent degeneration, old injury, or secondary ossification center.  

The Veteran was diagnosed as having sciatic nerve damage to the left femur due to GSW.  There was no evidence of paralysis, neuritis, or neuralgia.  The examiner found that this disability caused significant effects on the Veteran's occupation, because it caused decreased mobility, decreased stamina, and increased pain.  This disability was noted to cause moderate effects on many of his usual daily activities, and prevented his ability to exercise or play sports.  

In October 2008, the Veteran underwent another VA examination.  He reported persistent pain and dysfunction in his left lower extremity that had progressively worsened.  The Veteran also reported he was diagnosed as having reflex sympathetic dystrophy.  This was noted to be a through-and-through wound caused by a high velocity, small caliber bullet.  The examiner stated that the Veteran had a sciatic nerve injury due to the GSW.  The current symptoms were pain, decreased coordination, increased fatigability, and uncertainty of movement.  The Veteran denied weakness and flare-ups.  The examiner noted that the affected muscles were the left quadriceps, adductors, and hamstrings.  He specifically noted that the biceps femoris, vastus intermedius, and adductor magnus were all injured due to the GSW.  His muscle function was noted to be sufficient to perform activities of daily living.  There was an entry and exit wound noted, but the exit wound was not visible, and the entry wound was not painful, tender, or adherent.  

The examiner found no tendon or bone damage, muscle herniation, loss of deep fascia or muscle substance or limitation of joint motion.  The Veteran reported losing four weeks of work in the previous 12-month period due to back and leg pain.  The examiner noted that the Veteran had no significant occupational effects due to his GSW residuals of the left thigh, and that the Veteran was currently employed.  Ultimately, the examiner opined that the muscular damage from the wound was minimal.

Upon examination of the sciatic nerve, the Veteran was noted to have decreased mobility, problems with lifting/carrying, lack of stamina, decreased strength, and pain in the left lower extremity.  Due to his disability, he has been assigned different duties at work and had increased absenteeism.  The Veteran's sciatic nerve damage was noted to have moderate effects on chores, shopping, traveling, bathing, and dressing; severe effects on exercise and recreation; and prevented participation in sports.  

In August 2010, the Veteran underwent another VA examination.  His left lower extremity sensory examination revealed decreased sensation to position sense, light touch, temperature; and no sensation with respect to vibration and pain/pinprick.  The examiner noted that the Veteran's left ankle dorsiflexion and knee flexion were poor and intermittently painful, and tone in the biceps femoris and hamstrings was decreased, but muscle mass appeared to be the same.  The examiner found no evidence of muscle atrophy.  The Veteran was noted to have a GSW entry and exit wound scars, but they were not considered disabling in any way.  They were not painful, there were no signs of skin breakdown, no inflammation, no edema, and no keloid formation.  They were, however, noted to be deep.  

The Veteran also underwent a more specific peripheral nerves examination in August 2010 wherein he reported a cold sensation in his left foot, and a sharp, burning pain into the left great toe associated with light touch and motion.  The Veteran's gait and balance problems were noted, as well as the necessity of using a cane for ambulation.  The examiner indicated that the sciatic nerve problems resulted in paralysis, weakness, stiffness, numbness, paresthesias, and pain.  He also reported pain with numbness in the sciatic distribution with weakness of the calf muscles.  There were also reports of increased sensitivity on the plantar aspect of the foot.  The examiner found no function of any joint was affected by the Veteran's nerve disorder.  The examiner commented that the Veteran had normal pulses and hair distribution in the left foot, but it was cold.  There was severe pain with light palpation and cold application to the great toe on both active and passive motions in the toe.  Vibration also elicited pain.  There was no evidence of swelling or joint involvement.  The examiner diagnosed the Veteran as having left sensorimotor sciatic mononeuropathy, with nerve dysfunction, paralysis, and neuralgia.  The effects of his disability were increased absenteeism at work and he was assigned different duties.  He was further noted to have decreased mobility, problems with lifting/carrying, lack of stamina, weakness/fatigue, decreased strength, pain, and difficulty standing, walking, or sitting more than 15 minutes.  He also had problems performing any activity requiring the need for a stable gait and stance.  

In regards to the left leg, the August 2010 VA examination revealed pain, decreased coordination, fatigability, weakness, and uncertainty of movement in the left leg.  The Veteran had moderate, weekly flare-ups lasting for hours.  The examiner found no evidence of intramuscular scarring, and indicated that the Veteran had pain with knee flexion and ankle dorsiflexion.  The examiner opined that the Veteran's symptoms "significantly impede" mobility, stability, and prolonged standing.  The nerve damage impacted the left sciatic nerve and common peroneal distribution.  There was no bone damage, tendon damage, muscle herniation, loss of deep fascia or muscle substance noted.  There was limitation of joint motion (left knee and left ankle) limited by the injury.  

Range of motion testing revealed flexion to 75 degrees in the left knee, with normal extension.  Left ankle dorsiflexion was from 0 to 10 degrees, and plantar flexion to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations.  There was no evidence of joint ankylosis noted.

Given the evidence as outlined above, the Board finds that the Veteran's GSW residuals of the left leg/foot warrant a 40 percent rating, but no more, for the entire time period in question.  

The Board first notes that it has considered the rating criteria applicable for muscle-related injuries, but notes that the main complaints associated with the Veteran's GSW residuals are nerve related.  Moreover, the Veteran's has not been shown to have any appreciable muscle damage to warrant a rating under Diagnostic Codes 5313-5315 that is higher than what he is currently rated.  In other words, the Board finds that the rating criteria for incomplete paralysis of the sciatic nerve (Diagnostic Code 8520) is more beneficial to the Veteran under the circumstances and will so proceed.  It is important to note again that the Veteran cannot receive ratings both for a muscle injury and peripheral nerve paralysis as there is no evidence that the Veteran's symptoms affect two different functions.  

The Veteran has consistently reported similar symptoms regarding his GSW residuals from 2007 to the present.  He uses a cane for ambulation, he has numbness, and significant pain in the left lower extremity.  He is unable to stand or walk for long periods of time.  The consensus of the VA examiners is that the Veteran's GSW residuals of the left lower extremity severely impact the Veteran's occupation and impact his activities of daily living to varying degrees depending on the activity.  The Board finds that the Veteran's symptoms are most closely related to those for moderately severe incomplete paralysis of the sciatic nerve.  

The Board recognizes that there are instances when the Veteran's GSW residuals did not appear to be as severely disabling as noted in the August 2010 VA examination, but notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve pursuant to Diagnostic Code 8520 is warranted for the entire time period on appeal.

The Veteran is not, however, entitled to a rating in excess of 40 percent as there is no evidence of severe incomplete paralysis.  Namely, there is no evidence of marked muscular atrophy as noted under the rating criteria for a 60 percent rating.  As such, a rating in excess of 40 percent for GSW residuals of the left lower extremity is denied.  

Psychiatric disorder

The Veteran contends that his psychiatric disorder should be rated in excess of 30 percent.

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's adjustment disorder has been evaluated using Diagnostic Code 9440 of 38 C.F.R. § 4.130, which sets forth a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. §  4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is  indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

During the Veteran's May 2007 VA examination, the Veteran reported symptoms of depression, anxiety, and sleep problems.  He was noted to have a normal affect, mood, judgment, appropriate behavior, and comprehension of commands.  There were no obsessive behaviors or hallucinations/delusions.  He was diagnosed as having insomnia that was manifested by decreased concentration, weakness, and fatigue.  It was noted to moderately impact many of his activities of daily living.  

Upon a specific VA examination for mental disorders, dated in June 2007, the Veteran was diagnosed as having adjustment disorder with mixed anxiety and depression.  He was assigned a GAF of 63.  The Veteran reported experiencing loss of pleasure and interest in things he used to do, no energy, memory problems, anxiety, intrusive memories, physiological reactivity to reminders of the trauma, avoidance, psychogenic amnesia, emotional numbing, and trouble sleeping.  He also advised that he was currently in the process of divorcing his wife.  Mental status examination revealed a cooperative and friendly Veteran, with a normal affect and good mood.  He had normal orientation, attention, thought processes, thought content, judgment, intelligence, insight, and had no delusions/hallucinations.  The Veteran's behavior was appropriate, and was without obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  He reported suicidal thoughts, but denied current ideation.  He was able to maintain minimum personal hygiene, but had problems with his activities of daily living.  The examiner noted that the Veteran's immediate memory was moderately impaired, but had a normal recent and remote memory.  

Following the examination, the examiner noted that the Veteran's GAF of 63 represents his current functioning, but his symptoms were more severe in the past.  The examiner noted that the Veteran did not meet the diagnostic criteria for posttraumatic stress disorder (PTSD) or a major mood disorder.  The examiner opined that the Veteran had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to symptoms related to his mental disorder.  In reaching this conclusion, the examiner noted that the Veteran had decreased interest in activities he once enjoyed and had less social interactions.  Additionally, he noted minimal occupational impairment because the Veteran was awaiting his discharge from the military and was on terminal leave.  

During a September 2008 VA examination, the Veteran reported that his mental disorder was treating with medication, but he did not notice any difference since he began treatment.  The Veteran advised that he experienced recurrent nightmares, intrusive thoughts, nervousness, hypervigilance, and reported using alcohol to help him sleep.  He reported that he was not as personable as he used to be, and that his current wife must "drag" him out of the house, but he preferred to spend time alone.  He stated that he does not have even one friend, and he lost interest in leisure activities.  The Veteran related that for the past 2 1/2 years, he stayed in his basement, and did not begin to work again until two months prior.  His depressive symptoms included, depressed mood, low motivation, low energy, anhedonia, and difficulty concentrating.  He reported a diminished appetite.  The Veteran also reported that he married his current wife in 2008, and they have a good relationship.  He discussed his current job, indicating that he does not get along with some of his co-workers and sometimes becomes anxious during training.  

The examiner opined that based upon the Veteran's description of his symptoms, he would characterize the Veteran's symptoms as moderate in nature.  The examiner noted that the Veteran's symptoms appear to interfere with his activities of daily living, work performance, social involvement, and leisure activities.  

Mental status examination revealed normal appearance; spontaneous, clear and coherent speech; cooperative and attentive attention to the examiner; appropriate affect; and an anxious and depressed mood.  The Veteran had normal orientation, thought processes, thought content, judgment, intelligence, and insight.  He reported sleep impairment to the point where he must drink 6-8 alcoholic beverages each evening to help him fall asleep.  He denied delusions/hallucinations, panic attacks, and suicidal thoughts.  He stated he had homicidal thoughts and ritualistic behavior (performing everything in fours, excessive hand-washing, and need for everything to be perfect).  The Veteran was able to maintain personal hygiene, and had good impulse control.  His immediate memory was noted to be mildly impaired, but his remote and recent memories were normal.  

Following the examination, the Veteran was diagnosed as having PTSD, major depressive disorder, alcohol abuse disorder, and obsessive-compulsive disorder.  He was assessed a GAF of 52.  The examiner opined that the Veteran's symptoms result in deficiencies related to thinking, work, and mood, but did not impact familial relationships or judgment.  In reaching this opinion, the examiner pointed to the Veteran's memory problems, difficulty concentrating, and moderate feelings of depression and anxiety.  Additionally, the examiner opined that the Veteran had reduced reliability and productivity due to his mental disorder, as evidenced by his decreased motivation and energy over the past two years.  

In an August 2010 VA examination, the Veteran reported that he was not under any treatment for his service-connected mental disorder, and he discontinued his medication in 2008 as it did not improve his symptoms.  Mental status examination revealed an indifferent and guarded attitude towards the examiner, and he had an agitated mood.  His affect and orientation were normal, as were his thought processes and thought content.  There was no evidence of delusions or hallucinations.  He denied panic attacks and homicidal ideation, but reported suicidal ideation.  He reported suicidal ideation twice yearly, and this has been the same since his September 2008 VA examination.  The Veteran had good impulse control, no episodes of violence, and had not problems with activities of daily living.  The Veteran's remote and recent memory were both mildly impaired, but his immediate memory was intact.  The examiner diagnosed the Veteran as having major depressive disorder, alcohol abuse disorder, and anxiety disorder, not otherwise specified.  He was assessed a GAF of 53.  

The examiner indicated that the Veteran exhibited significant impairments in social functioning, little interest in previously pleasurable activities, lack of interpersonal relationships outside his immediate family, lack of social interactions outside his work environment, avoidance of peer relationships in the work environment, and feeling disconnected from others.  The examiner indicated that the symptoms noted in the September 2008 VA examination (anhedonia, appetite disturbance, irritability, insomnia, underlying critical self view, and periodic suicidal ideation) were chronic in nature and that this is why his diagnosis was upgraded from adjustment disorder in 2007 to major depressive disorder since 2008.  The examiner opined that the Veteran had reduced reliability and productivity due to his symptoms, but found that there were no deficiencies in regards to judgment, thinking, family relations, work, or mood.  The examiner noted that the Veteran's had not changed significantly since the previous, September 2008 VA examination.  

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is entitled to a 50 percent rating for his service-connected psychiatric disorder, now diagnosed as major depressive disorder and anxiety disorder, from September 17, 2008.  The Veteran is not, however, entitled to a rating in excess of 30 percent prior to that time.  

Prior to September 17, 2008, the Veteran was diagnosed as having adjustment disorder with depressive features and anxiety.  He was assessed as having a GAF of 63, which is consistent with mild symptoms related to a mental disorder or some problems with social or occupational situations.  The Veteran's symptoms prior to September 17, 2008, were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran exhibited a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  As such, the Board finds his symptoms most analogous to those associated with a 30 percent rating under Diagnostic Code 9440.  Thus, a rating in excess of 30 percent, prior to September 17, 2008, is denied.

As noted above, the Board finds that the Veteran's symptoms meet the criteria for a 50 percent rating from September 17, 2008.  During the Veteran's September 2008 VA examination, he was noted to have occupational and social impairment with reduced reliability and productivity based upon the symptoms described and the mental status examination performed.  The examiner noted he had deficiencies specifically related to his thinking, work, and mood.  Additionally, he was assessed as having a GAF of 52.  This GAF score is consistent with moderate symptoms or moderate difficulty in social and occupational functioning.  Moreover, the examiner indicated that the Veteran's symptoms became more severe and chronic since the 2007 VA examination.  The Board finds the Veteran's symptoms as described in the September 2008 VA examination are most analogous to those associated with a 50 percent rating under Diagnostic Code 9440.  As such, a 50 percent rating for the Veteran's psychiatric disorder is warranted from September 17, 2008-the date when his symptoms first showed an increase in severity.

The Veteran is not, however, entitled to a rating in excess of 50 percent for his service-connected psychiatric disability.  Simply put, the Veteran's symptoms are not of a severity to warrant a higher, 70 percent rating under the applicable rating criteria.  There is no evidence that the Veteran has occupational and social impairment with deficiencies in most areas (work, school, family relations, judgment, thinking, or mood).  In fact, he only had notations of deficiencies some of those areas, but not most.  There is evidence that the Veteran had obsessional rituals and suicidal ideation, but these rituals were not found to interfere with routine activities.  Additionally, there is no evidence that the Veteran has near continuous panic attacks, depression affecting his ability to function independently, impaired impulse control, neglected personal hygiene, difficulty adapting to stressful circumstances, or an inability to establish or maintain effective relationships.  Finally, the August 2010 VA examiner indicated that the Veteran's symptoms had not increased in severity since the September 2008 VA examination.  Thus, the Board finds that although he meets a few of the rating criteria for a 70 percent rating, his psychiatric symptoms are most analogous to those for a 50 percent rating.  As such, a rating in excess of 50 percent from September 17, 2008, is not warranted.  

In sum, the Veteran is not entitled to a rating in excess of 30 percent, prior to September 17, 2008, but is entitled to a 50 percent rating from September 17, 2008, for his service-connected psychiatric disability.  

Abdominal scars and back surgery scars

The Veteran seeks a rating in excess of 10 percent for his service-connected surgery scars on his back, and a compensable rating prior to August 27, 2010, and in excess of 10 percent thereafter, for an abdominal scar.  

The Board notes that the rating criteria for scars have changed, effective October 2008.  However these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008, his disability is rated under the prior rating criteria for scars.

Under Diagnostic Code 7801, scars, on other than the head, face, or neck, that are deep or caused limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 sq. cm.).  Such scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or that cause limited motion warrant a 20 percent evaluation.  Such scars in an area or areas exceeding 72 square inches (465 sq. cm) warrant a 30 percent rating.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2). 

Under Diagnostic Code 7802, superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 sq cm), warrant a 10 percent evaluation.  Under Diagnostic Code 7803, superficial unstable scars warrant a 10 percent evaluation, and under Diagnostic Code 7804 superficial scars that are painful on examination warrant a 10 percent evaluation.  Under Diagnostic Code 7805, other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

During the Veteran's May 2007 VA GME, he was noted to have multiple scars on his back and abdomen due to surgeries.  He had the following scars: mid-back scar, 7 cm x 1 cm; left side of spine, mid-back, 7 cm x 1 cm; right side of spine, mid-back, 7 cm x 1 cm; and left abdomen, 9 cm x 2 cm.  The examiner did not, however, indicate whether these scars were painful, adherent, tender, etc.  

In an April 2008 letter from the Veteran's treating physician's assistant (PA), he indicated that the Veteran was unable to report any tenderness in his scars due to the pain medication he used for his low back disability.  

During an October 2008 VA examination, the Veteran reported pain from all four paraspinal incision scars, and pain in the left lower back incision where his neurostimulator is located.  The Veteran indicated that his abdominal incision and GSW scars do not bother him.  Physical examination revealed no tenderness to palpation, adherence to underlying tissue, limitation of motion, loss of function, or skin ulceration/breakdown over the scar.  There was a notation of underlying soft tissue damage due to the surgical scars on the trunk.  

During an August 2010 VA examination, the Veteran's scars were examined.  The Veteran's abdominal scar was noted to be .4 cm x 8 cm, and it was without breakdown over the scar.  The Veteran reported that the abdominal scar was painful, and it caused pain with flexion and extension of the back.  

He was next noted to have scars on his back in the left lower posterior area above the pelvic rim.  One scar was .4 cm x 7 cm, but was not painful, no skin breakdown, was deep, but without inflammation, edema or keloid formation.  The Veteran reported that compression of the underlying module was painful, and occurred with back movements and belts.  There were two parallel scars overlying L1-3, and there was no skin breakdown found.  The scars were .4 cm x 6 cm, and were painful and deep, but without inflammation, edema, or keloid formation.  The other disabling effect of these scars was pain at the insertion points affecting spine movement.  There was another surgical scar overlying L4-S1 on the Veteran's back.  This scar was .3 cm x 6 cm, and without breakdown or pain.  It was deep, but no resulting inflammation, edema, or keloid formation.  

Upon review of the evidence of record, the Board finds that the ratings currently assigned regarding the Veteran's back scars and abdominal scars adequate represent the impairment experienced by the Veteran.

The Board notes that the Veteran is currently awarded the highest rating available for painful/tender scars under Diagnostic Code 7804.  Thus, the Diagnostic Code 7801 is the only code under which the Veteran could potentially receive a higher rating.  The Veteran's surgical scars on the back were noted to be deep and tender/painful, but there is no evidence to show that the Veteran's scars cover at least 77 sq. cm to warrant a 20 percent rating under Diagnostic Code 7801.  The Board recognizes that the Veteran has reported painful motion regarding these scars, but they simply do not cover enough area on his body to warrant a higher, 20 percent rating.  As such, a rating in excess of 10 percent for service-connected surgical scars on the back is denied.  

In regards to the Veteran's abdominal scar, the Board finds that the Veteran is not entitled to a compensable rating prior to August 27, 2010, as there was simply no clinical evidence to show that this scar was painful or tender prior to that time.  The first time the Veteran reported pain and painful motion regarding his abdominal pain was during the August 2010 VA examination.  The Board appreciates the Veteran's treating PA indicating that pain medication rendered the Veteran unable to state whether his scars were painful.  Although this PA is certainly competent to so state, the Board finds his statements not credible as there is simply no clinical records where the Veteran has reported pain in the abdominal scar to support his statement.  Moreover, the Veteran was able to indicate during the 2007 and 2008 VA examinations that he had painful surgical scars on his back.  As such, it does not appear that the Veteran's pain medication rendered him unable to feel pain in the abdominal scar, but appreciate it in his back scars.  As such, a compensable rating prior to August 27, 2010, for the Veteran's abdominal scar is denied.  

The Veteran is also not entitled to a rating in excess of 10 percent from August 27, 2010, for his abdominal scar.  As noted in reference to the Veteran's back scars, 10 percent is the highest rating under Diagnostic Code 7804 for painful scars.  The Veteran would only be eligible for a higher rating under Diagnostic Code 7801 if the scar covered more than 12 square inches (77 sq. cm).  The evidence reflects that the Veteran's abdominal scar is .4 cm x 8 cm.  As such, the Veteran is not entitled to a rating in excess of 10 percent from August 27, 2010, for his service-connected abdominal scar.  

Hart and extraschedular considerations

The Board has considered whether to assign staged ratings, or additional staged ratings than those assigned above, pursuant to Hart, but find them not appropriate under the circumstances.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated that any of the Veteran's service-connected disabilities alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.








(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent prior to August 27, 2010, for back disability is denied.

A rating in excess of 40 percent from August 27, 2010, for back disability is denied.  

A 40 percent rating, prior to August 27, 2010, for GSW residuals of the left lower extremity is awarded, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 40 percent from August 27, 2010, for GSW residuals of the left lower extremity is denied.

A rating in excess of 30 percent prior to September 17, 2010, for psychiatric disorder, is denied.

A 50 percent from September 17, 2010, for psychiatric disorder is awarded, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating, prior to August 27, 2010, and a rating in excess of 10 percent thereafter for abdominal scar are denied.  

A rating in excess of 10 percent for surgical scars of the back is denied.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


